Exhibit 10.18
CHANGE IN CONTROL /
SEVERANCE / RETENTION AGREEMENT
     This Agreement, dated as of October 1, 2008 (“Effective Date”), is entered
into between Foothills Resources, Inc., a corporation organized under the laws
of the State of Nevada (“Foothills”), and James H. Drennan (the “Employee”).
RECITALS
     WHEREAS, the Board of Directors of the Company (the “Board”) recognizes
that the possibility of a Change in Control (as hereinafter defined) exists and
that the threat or the occurrence of a Change in Control can result in
significant distractions to its key management personnel because of the
uncertainties inherent in such a situation;
     WHEREAS, the Board has determined that it is essential and in the best
interest of the Company and its stockholders to retain the services of the
Employee in the event of a threat or occurrence of a Change in Control and to
ensure the Employee’s continued dedication and efforts in such event without
undue concern for the Employee’s personal, financial and employment security;
and
     WHEREAS, in order to induce the Employee to remain in the employ of the
Company in the event of a threat or the occurrence of a Change in Control, the
Company desires to enter into this Agreement with the Employee to provide the
Employee with certain benefits.
     NOW, THEREFORE, in consideration of the respective agreements of the
parties contained herein, it is agreed as follows:
     1. TERM OF AGREEMENT. This Agreement shall commence as of the Effective
Date and shall continue in existence until June 30, 2009 (the “Term”).
     2. DEFINITIONS.
          2.1. Accrued Compensation. For purposes of this Agreement, “Accrued
Compensation” shall mean an amount which shall include all amounts earned or
accrued through the date of Termination, but not paid as of the date of
Termination, including (i) base salary, (ii) reimbursement for reasonable and
necessary expenses incurred by the Employee on behalf of the Company during the
period ending on the date of Termination, and (iii) vacation pay.
          2.2. Base Amount. For purposes of this Agreement, “Base Amount” shall
mean the Employee’s annual base salary at the rate in effect on October 1, 2008.
          2.3. Cause. For purposes of this Agreement, the Employee’s Termination
from the Company for “Cause” shall mean a Termination by the Company as a result
of:
               (a) the willful and continued failure of the Employee to perform
substantially his duties and responsibilities for the Company (other than any
such failure resulting from a Disability) after a written demand for substantial
performance is delivered to the Employee by the Company, which specifically
identifies the manner in which the Company

 



--------------------------------------------------------------------------------



 



believes that the Employee has not substantially performed his duties and
responsibilities, which willful and continued failure is not cured by the
Employee within five (5) days of his receipt of such written demand;
               (b) the conviction of, or plea of guilty or nolo contendere to a
felony, after the exhaustion of all available appeals; or
               (c) fraud, dishonesty, competition with the Company, unauthorized
use of any of the Company’s or any of its subsidiary’s trade secrets or
confidential information, or gross misconduct which is materially and
demonstratively injurious to the Company.
          2.4. Change in Control. For purposes of this Agreement, a “Change in
Control” shall mean any of the following events:
               (a) any Person (as defined below) becomes a “beneficial owner” as
such term is used in Rule 13d-3 promulgated under the Securities Exchange Act of
1934 (the “Exchange Act”), either directly or indirectly, of fifty percent (50%)
or more (as determined by the Board) of the Company’s stock entitled to vote in
the election of directors. For purposes of this Agreement, the term “Person” is
used as such term is used in Sections 13(d) and 14(d) of the Exchange Act;
provided, however that, unless the Board determines to the contrary, the term
shall not include the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of Company, or any corporation owned, directly or
indirectly, by the stockholders of Company in substantially the same proportions
as their ownership of stock of Company;
               (b) stockholders of the Company adopt a plan of complete or
substantial liquidation or an agreement providing for the distribution of all or
substantially all of its assets;
               (c) the Company is party to a merger, consolidation, tender
offer, other form of business combination, unless the business of the Company is
continued following any such transaction by a resulting entity (which may be,
but need not be, the Company) and the stockholders of the Company immediately
prior to such transaction (the “Prior Shareholders”) hold, directly or
indirectly, at least fifty percent (50%) of the voting power of the resulting
entity (there being excluded from the voting power held by the Prior
Shareholders, but not from the total voting power of the resulting entity, any
voting power received by Affiliates of a party to the transaction (other than
the Company) in their capacities as stockholders of the Company); or
               (d) the Company sells or otherwise disposes of, in one or more
transactions, assets comprising more than fifty percent (50%) of the fair market
value of all of the Company’s assets.
          2.5. Company. For purposes of this Agreement, the “Company” shall mean
Foothills and its subsidiaries and shall include Foothills’ “Successors and
Assigns” (as hereinafter defined).
          2.6. Disability. For purposes of this Agreement, an Employee’s
Termination for “Disability” shall mean a Termination by the Company as a result
of a physical or mental

 



--------------------------------------------------------------------------------



 



disability that, in the Company’s discretion, based upon the medical opinions of
two (2) qualified physicians specializing in the area or areas of the Employee’s
affliction, one of whom shall be chosen by the Company and one of whom shall be
chosen by the Employee, prevents the performance by the Employee, with or
without reasonable accommodation, of his duties and responsibilities hereunder
for a continuous period of not less than three (3) consecutive months.
          2.7. Notice of Termination. For purposes of this Agreement, “Notice of
Termination” shall mean a written notice of Termination of the Employee’s
employment from the Company, which notice indicates the specific Termination
provision in this Agreement relied upon and which sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for Termination of
the Employee’s employment under the provision so indicated.
          2.8. Successors and Assigns. For purposes of this Agreement,
“Successors and Assigns” shall mean a corporation or other entity to which
Foothills transfers all or substantially all of its assets or any entity which
is a successor to Foothills by reorganization, incorporation, merger, or any
other similar business combination or transaction.
          2.9. Termination. For purposes of this Agreement, “Termination” shall
mean either a Termination for Cause, Termination for Disability, Termination for
Other Reason, or a Voluntary Termination, as applicable. A Termination is
effective:
               (a) in the case of the Employee’s death, the Employee’s date of
death;
               (b) in the case of Employee’s Termination for Cause or
Disability, thirty (30) days from the date the Notice of Termination is given to
the Employee, provided that, in the case of Disability, the Employee shall not
have returned to the full-time performance of the Employee’s duties during such
period of thirty (30) days; and
               (c) in the case of Employee’s Termination for Other Reason, the
date after which the Employee will not provide services to the Company or after
which the level of bona fide services to be performed by the Employee will
permanently decrease to no more than thirty percent (30%) of the average level
of bona fide services performed by the Employee over the immediately preceding
thirty-six (36) month period.
               (d) in the case of a Voluntary Termination, thirty (30) days from
the date the Notice of Termination is given to the Company.
     2.10. Termination for Other Reason. For purposes of this Agreement,
“Termination for Other Reason” shall mean either:
               (a) a Termination of the Employee by the Company as a result of:
                    (1) a liquidation of the Company and termination of the
Company’s individual business activities; or
                    (2) a reduction of staff; or

 



--------------------------------------------------------------------------------



 



               (b) subject to the notice and remedy conditions set forth below,
a Termination by the Employee upon notice to the Company for any of the
following reasons:
                    (1) a material diminishment of the Employee’s job
assignment, duties, responsibilities or reporting relationships which is
inconsistent with his initial position hereunder or any later agreed upon
amendment of that position;
                    (2) a material reduction in the Employee’s base compensation
or total compensation package, including benefit plans and programs;
                    (3) a material change in the geographic location at which
the Employee performs services to the Company; or
                    (4) a material breach of the terms of this Agreement by the
Company, or any permitted successor or assignee.
Notwithstanding the foregoing, a Termination by the Employee will not be a
Termination for Other Reason (i) unless the Employee first gives a written
notice to the Company of the existence of such reason in Section 2.10(b) within
thirty (30) days following the initial existence of such reason, or (ii) if the
Company has remedied such reason on or before the thirtieth (30th) day following
its receipt from the Employee of such notice.
          2.11. Voluntary Termination. Means a voluntary termination of the
Employee’s employment with the Company that has been agreed to by the Company.
     3. PAYMENTS.
          3.1. Termination for Cause, Disability, Death, or a Voluntary
Termination. If during the Term of this Agreement, the Employee’s employment
with the Company is terminated: (i) by the Company for Cause or Disability,
(ii) by reason of the Employee’s death, or (iii) by a Voluntary Termination, the
Company shall pay to the Employee all Accrued Compensation. Such Accrued
Compensation shall be paid in a single lump sum cash payment on the Employee’s
date of Termination.
          3.2. Change in Control or Termination Payment.
               (a) If, on or before June 30, 2009, there is a Change in Control
or there is a Termination for Other Reason of the Employee’s employment with the
Company, following the Employee’s timely delivery to the Company of a complete
general release in a form reasonably satisfactory to the Company, without
subsequent revocation of such release, the Employee shall be entitled to the
payments and benefits in Section 3.2(b). The payments under Section 3.2(b)(1)
and Section 3.2(b)(2) shall be made in a single lump sum no later than sixty-six
(66) days following the earlier of the date of the Change in Control or the date
of Termination for Other Reason. For purposes of this Section 3.2(a), the
Employee must execute and deliver to the Company the aforementioned general
release within forty-five (45) days following the Company’s delivery of such
release to the Employee, or such shorter deadline as the Company may establish.
If the Employee is accorded revocation rights, the Employee must revoke the
release no later than seven (7) full days after signing it. Notwithstanding the
foregoing, if the

 



--------------------------------------------------------------------------------



 



Company fails to deliver a general release to the Employee for execution by the
Employee within fourteen (14) days of such payment event, the Employee will be
deemed to have satisfied the release requirement without being required to
execute a release.
               (b) If the Employee is entitled to a payment under
Section 3.2(a), the payments and benefits shall consist of the following:
                    (1) the Company shall pay the Employee all Accrued
Compensation;
                    (2) the Company shall pay the Employee as severance pay and
in lieu of any further compensation for periods subsequent to the date of the
Change in Control or the date of Termination for Other Reason, in a single
payment, an amount in cash equal to seventy-five percent (75%) of the Base
Amount; and
                    (3) the restrictions on any outstanding equity incentive
awards, including stock options and restricted stock, granted to the Employee
shall lapse and such incentive awards shall become 100% vested and, in the case
of stock options, shall be immediately exercisable for a period of ninety
(90) days following the date of Change in Control or the date of Termination,
after which date such stock options shall expire.
          3.3. Retention Payment. If there is not a Change in Control on or
before June 30, 2009, and the Employee is employed by the Company on June 30,
2009, the Employee shall be entitled to a single payment equal to seventy-five
percent (75%) of the Base Amount. Such payment shall be made on June 30, 2009.
          3.4. Mitigation of Payments. The Employee shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, and no such payment shall be offset or reduced by
the amount of any compensation or benefits provided to the Employee in any
subsequent employment.
          3.5. Tax Withholding. The Company shall have the right to deduct and
withhold from the amounts paid under this Section 3, as may be necessary to
satisfy the Company obligations to Federal, state, local and foreign authorities
to withhold compensation otherwise payable to the Employee.
          3.6. Exclusivity of Payments. Unless otherwise required under
applicable law, the severance and retention payments and benefits provided for
in this Section 3 shall be in lieu of any other severance, termination or
retention pay to which the Employee may be entitled under any Company severance,
termination or retention plan, program, practice or arrangement.
     4. Notice of Termination Provided by Company. Any purported Termination of
the Employee’s employment by the Company shall be communicated by Notice of
Termination to the Employee. For purposes of this Agreement, no such purported
Termination shall be effective without such Notice of Termination. If the
Termination is by the Company for Cause, the Notice of Termination shall not be
deemed effective unless it is adopted by the affirmative vote of not less than a
majority of those members of the Company’s Board of Directors who are not then
Employees of the Company at a meeting of the Board called and held for the
purpose of finding

 



--------------------------------------------------------------------------------



 



that, in the good faith opinion of the Board, the Employee was guilty of the
conduct set forth in Section 2.3.
     5. SUCCESSORS; BINDING AGREEMENT.
          5.1. This Agreement shall be binding upon and shall inure to the
benefit of the Company, its Successors and Assigns and the Company shall require
any Successors and Assigns to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.
          5.2. Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by the Employee or the Employee’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Employee’s legal personal representative.
     6. NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.
     7. NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company (except for any
severance, termination or retention policies, plans, programs or practices as
provided for in Section 3.6 of the Agreement) and for which the Employee may
qualify, nor shall anything herein limit or reduce such rights as the Employee
may have under any other agreements with the Company (except for any severance,
termination or retention agreement as provided for in Section 3.6 of the
Agreement). Amounts which the Employee is otherwise entitled to receive under
any plan or program of the Company shall be payable in accordance with such plan
or program, except as explicitly modified by this Agreement.
     8. SETTLEMENT OF CLAIMS. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against an Employee or others except as set forth in
Section 3.5.

 



--------------------------------------------------------------------------------



 



     9. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged, unless such waiver, modification or discharge is agreed to in
writing and signed by the Employee and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto, or compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representation,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
     10. GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California without giving
effect to the conflict of laws principles thereof. Any action brought by any
party to this Agreement shall be brought and maintained only in a court of
competent jurisdiction in the city of Bakersfield, California.
     11. SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     12. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.
* * * * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and the Employee has executed this Agreement as of
the day and year first above written.
EMPLOYEE

     
 
  /s/ James H. Drennan
 
  Name: James H. Drennan
 
   
 
  FOOTHILLS RESOURCES, INC.
 
   
 
  /s/ Dennis B. Tower
 
  Dennis B. Tower, Chairman of the Board and
Chief Executive Officer

 